Waite, C. J.
Cyrenius Curtis made an assignment of his property, for the benefit of his creditors, under the statute relating to insolvent debtors. That statute provides that all attachments, made at any time within sixty days preceding such assignment, shall be dissolved, and all property so attached shall vest at once, free from such attachments, in the trustee.
The attachments made by the defendant in the present case, were made within sixty days preceding that assignment, and therefore fall directly within the very provisions of the statute, and in consequence thereof, and of the assignment, became dissolved, and the property attached became vested in the plaintiff, as the trustee of the property assigned.
This, it is admitted, would clearly be the effect, had the attachments been made after the first day of January, 1854, when the statute went into operation. But it is insisted that inasmuch as they were made before that time, a different rule of construction applies.
Had the statute taken effect from its passage, and the question been, whether it dissolved prior attachments, made when valid liens could thereby have been acquired, there would have been much force in this claim.
But we are inclined to think the legislature, by postponing the operation of the statute for an unusual period of time, intended thereby to give creditors ample opportunity to act with reference to its effect.
They could, as before the act was passed, safely attach at any time more than sixty days before an assignment could be made under the statute. But if they waited longer, they attached subject to the liability of having their liens dissolved by a subsequent assignment.
The language of the statute is very broad and comprehensive, and so expressed as to leave no doubt as to its meaning. *373It provides that all attachments, made at any time within sixty days preceding such assignment, shall at once be dissolved, leaving all prior attachments as they would have been had there been no change in the law.
It does not impair the creditor’s debt, but merely dissolves the lien, and the priority which he would otherwise have obtained; and leaves him to stand upon the same ground as the other creditors of his debtor.
The creditors, in the present case, by postponing their attachments, have brought them within the operation of the statute, and rendered them liable to be dissolved by the subsequent assignment. Of all this they had knowledge, when they made their attachments, for the statute had then been passed and published. But for the subsequent assignment, their attachments would have remained valid, and so they would, had they been made subsequent to the first of January.
Our opinion, therefore, is that upon the facts found in the present case, the plaintiff is entitled to judgment; and we so advise the superior court.
In this opinion the other judges, Stours and Hinman, concurred.
Judgment for the'plaintiff advised.